IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60560
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

KENNETH EDWARD GRIZZLE,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:95-CR-37GR
                        - - - - - - - - - -
                          October 3, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Kenneth Edward Grizzle appeals his conviction and sentence

for making false statements to obtain benefits under the

Longshore and Harbor Workers’ Compensation Act, in violation of

33 U.S.C. § 931.   Grizzle challenges the sufficiency of the

evidence, the sufficiency of the indictment, the district court’s

determination of the applicable loss, and the court’s imposition

of restitution.    Our review of the record and the arguments and

authorities convinces us that no reversible error was committed.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 96-60560
                                  -2-

The evidence was not insufficient.     See United States v. Ivey,

949 F.2d 759, 766 (5th Cir. 1991).    The indictment sufficiently

informed Grizzle of the charges against him and of the elements

of the charged crime.   See United States v. Fitzgerald, 89 F.3d

218, 221 (5th Cir.), cert. denied, 117 S. Ct. 446 (1996).

Grizzle has not shown that the district court clearly erred in

determining that the amount of the loss attributable to Grizzle’s

conduct amounted to $48,400.     See United States v. Tedder, 81

F.3d 549, 550 (5th Cir. 1996).    The district court did not abuse

its discretion by ordering Grizzle to pay $7,000 restitution in

35 equal monthly payments.     See United States v. Reese, 998 F.2d

1275, 1282 (5th Cir. 1993).

     AFFIRMED.